Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 last paragraph is an end result.  What structure is providing “difference” and “reduced during dc excitation “ 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1 , 14 are  rejected under 35 U.S.C. 103 as being unpatentable over JP 4305021 cited by Applicant in view of KR101537245 
JP4305021 discloses motor driving apparatus comprising inverter to drive a fist synchronous motor and second synchronous motor and controller to control inverter, wherein controller pulls in the rotor fist synchronous motor and rotor of second synchronous motor into a designated position by performing dc excitation prior to starting of first synchronous motor and second synchronous motor, see page 1 of current specification, paragraphs 2-5 background art and summery of invention.  JP4305021 lacks disclosing difference between value of dc flowing through first motor and value of dc flowing through second motor is reduced during dc excitation.  KR101537245 discloses prevent surge, which is reduce d difference between current of motors, see description of embodiments paragraph 9 prevent surge.   It would have been obvious to one of ordinary skill in the art to combine the motor driving apparatus of JP4305021 with preventing surge of KR101537245 for improved control. 

Claims 11,12,13,15 are allowed. Prior art does not disclose wherein performing dc excitation controller determines a d axis current and q axis current corresponding  to three phase currents flowing though one of first and second motors, determines d axis voltage command value for making d axis current equal to d axis current command value, determines q axis voltage command value for making q axis current equal to q axis current command value, converts d axis voltage command value and q axis voltage command value to three phase voltage command values and controls inverter to make output voltage of inverter equal to three phase voltage command value and wherein at least one of d axis current command value and q axis current command value increases gradually  with respect to the rest of the claim. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana  can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846